Citation Nr: 1538712	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-07 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to December 1, 2010 for the grant of service connection for residuals of traumatic brain injury (TBI).

2.  Entitlement to an effective date prior to December 1, 2010 for the grant of service connection for tinnitus.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 2001 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from August 2009, May 2012, and January 2013 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  An original claim for residuals of TBI and tinnitus was received by the RO on April 29, 2009.  

Because this matter has a complex procedural history, additional discussion is warranted.  On April 29, 2009, the Veteran submitted an original claim for service connection for TBI and residuals of TBI, including tinnitus.  Regarding TBI, in an August 2009 rating decision, the RO denied service connection for TBI.  In August 2010, the Veteran timely filed a notice of disagreement, submitting additional medical evidence.  In July 2011, a purported statement of the case was issued by the RO, continuing to deny service connection for TBI; however, the statement of the case was deficient.  The deficient statement of the case tolled the requirement for the Veteran to file a substantive appeal until an adequate statement of the case was issued, no matter how much time passes.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where there is a NOD, the proper action is to remand the issue to the RO for issuance of SOC); Acosta v. Principi, 18 Vet. App. 53 (2004) (Court found veteran's writing was a clear expression of disagreement and was sufficient to constitute a NOD, the NOD remains pending, and case must be remanded for VA to issue a SOC);  Fenderson v. West, 12 Vet. App. 119 (1999) (the remedy for a timely NOD to is remand for VA to issue a SOC).  In a May 2012 rating decision, the RO granted service connection for TBI, and assigned an effective date of December 15, 2011.  (The RO was acting on a December 15, 2011 correspondence that it thought was claim to reopen service connection for TBI; however, as the Veteran had already entered a notice of disagreement with issue of service connection for TBI, the December 2011 correspondence was not in fact a new claim).  The Veteran timely filed a notice of disagreement, appealing the effective date of the grant of service connection, and asserting clear and unmistakable error (CUE).  In January 2013, the RO issued a corrected statement of the case regarding earlier effective date for TBI.  The Veteran timely appealed this issue within 60 days following the statement of the case.  

In a January 2013 rating decision, the RO found CUE in the July 2011 statement of the case because it did not consider VA treatment records that confirmed a diagnosis of TBI during the appeal period, which were of record at the time of the decision.  The rating decision revised the effective date of the grant of service connection for TBI as December 1, 2010, the date a TBI assessment was conducted, which was submitted by the Veteran with his notice of disagreement.  Under 
38 C.F.R. § 3.105(a) (2015), a rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the correct decision was made on the date of the prior, reversed decision; therefore, in January 2013, a statement of the case to the August 2010 notice of disagreement was issued (correcting the defective July 2011 statement of the case) assigning an effective date of December 1, 2010 for the grant of service connection for TBI.  In February 2013, less than 60 days after issuance of the statement of the case regarding earlier effective date for TBI, the Veteran timely filed a substantive appeal to the Board.  

Regarding the issue of earlier effective date for service connection for tinnitus, the April 29, 2009 claim for service connection for TBI included a claim for tinnitus.  In the August 2009 rating decision, the RO denied service connection for tinnitus.  In August 2010, the Veteran filed a timely notice of disagreement.  In July 2011, a purported statement of the case was issued by the RO, continuing to deny service connection for tinnitus; however, in the January 2013 finding of CUE, this statement of the case was found to be defective.  (As with the TBI claim, the RO treated a December 2011 correspondence as a claim to reopen service connection for tinnitus; however, as the Veteran had already entered a notice of disagreement with the issue of service connection for tinnitus, the December 2011 correspondence was not in fact a new claim).  The deficient statement of the case tolled the requirement for the Veteran to file a substantive appeal until an adequate statement of the case was issued.  

In August 2012, the RO granted service connection for tinnitus, and assigned an effective date of July 19, 2012 (the date a VA examination opined tinnitus was at least as likely as not related to service).  In January 2013, on its own motion, the RO found CUE in the effective date for tinnitus because it did not consider VA treatment records that addressed a diagnosis of tinnitus during the prior appeal period, which was of record at the time of the defective July 2011 statement of the case, and assigned an effective date of December 1, 2010.  

In February 2013, the Veteran timely filed a notice of disagreement (on a VA Form 9) with the effective date for the grant of service connection for tinnitus.  The February 2013 notice of disagreement was received within one year of the August 2012 rating decision assigning the effective date for service connection for tinnitus.  A statement of the case has not yet been issued regarding the effective date for service connection for tinnitus; however, the Board finds that a statement of the case is not required in this case because the Board is exercising its jurisdiction derived from the filing of a notice of disagreement to grant the earliest effective date legally possible, rendering moot the purpose of the statement of the case.  

The Veteran's notice of disagreement with the effective date assigned for the grant of service connection for tinnitus gives the Board the jurisdictional authority to grant the issue, even without issuance of a statement of the case, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a NOD is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [BVA] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the NOD).  

The purpose of the statement of the case is rendered moot by the Board's grant of earliest legally possible effective date for tinnitus.  The purpose of the SOC is to provide the Veteran a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the Veteran to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2015).  Information furnished with the statement of the case includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2015).  As the Board is granting the earliest legally possible effective date for tinnitus, and is effectively waiving the substantive appeal requirement for this Veteran by doing so, the purpose of the notice with the statement of the case is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).  

VA examination reports dated in April 2015 and July 2015 and VA treatment records dated after April 2014 have been associated with the claims file.  The issue of an earlier effective date does not involve any question as to the current nature and severity of the TBI residuals; therefore, this evidence is not relevant to the earlier effective date issue decided below.  Rather these additional records pertain to increased disability ratings issues not in appellate status before the Board.


FINDINGS OF FACT

1.  The Veteran filed an original claim for compensation for a TBI and residuals of TBI, including tinnitus, that was received by VA on April 29, 2009.  

2.  The Veteran sustained a traumatic brain injury (TBI) on November 12, 2004, while in service, which is the date entitlement to benefits arose.  

3.  The Veteran experienced symptoms of tinnitus since service, at which time entitlement to benefits arose.  



CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 29, 2009, but no earlier, for the award of service connection for TBI have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an earlier effective date of April 29, 2009, but no earlier, for the award of service connection for tinnitus have been met.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  With respect to the appeal for an earlier effective date, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issue turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed issue.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The filing of a notice of disagreement grants the Board jurisdiction over an appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A corrected statement of the case has not been issued regarding the effective date for the grant of service connection for tinnitus; nonetheless, because this decision constitutes a full grant of benefits sought on appeal, for the reasons stated above, the issuance of a statement of the case for an earlier effective date for service connection for tinnitus is rendered moot. 


Earlier Effective Date Laws and Regulations  

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. 	 § 5110(a); 38 C.F.R. § 3.400.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2015); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R.	 § 3.1(r) (2015).

Earlier Effective Date for Service Connection for TBI

The Veteran generally contends that he is entitled to an earlier effective date for the grant of service connection for TBI.  See June 2012 notice of disagreement; see also February 2013 notice of disagreement; May 2014 statement from Veteran.  The Veteran contends that he is entitled to an effective date of April 29, 2009, the date the claim for TBI was received, October 8, 2008, when he filed an initial claim for service connection for posttraumatic stress disorder (PTSD), or November 2007, at the time of a post-deployment health reassessment when he was diagnosed with TBI symptoms.  Id.  

The Board finds that entitlement to service connection for TBI arose in November 2004.  In a May 2009 written statement, the Veteran reported that, on November 12, 2004, while engaged in combat, he sustained a head injury from an explosion and collapse of a brick wall, which rendered him unconscious for a period of time.  In a November 2007 post-deployment health reassessment, the Veteran reported symptoms of headaches, ringing of the ears, difficulty remembering, increased irritability, and problems sleeping or still feeling tired after sleeping.  

In July 2009, the Veteran was afforded a VA examination to determine the nature and etiology of any TBI injury or symptoms.  At that time, it was reported that there were no signs, symptoms, documentation, or diagnosis of TBI.  Nonetheless, the Veteran submitted VA treatment records from December 2010, which included an initial TBI assessment and care plan.  At that time, a diagnosis of TBI was rendered, based on the November 12, 2004 injury.  In a September 2011 VA psychiatry note, the treating VA physician opined that the Veteran's cognitive difficulties are to a major extent due to the TBI blast injury dating from service in Iraq in November 2004.  In April 2012, the Veteran was afforded another VA examination to determine the nature and etiology any TBI and residual symptoms.  At that time, a diagnosis of TBI was again made, and the date of diagnosis was determined to be in 2004.  Again, in a July 2015 VA examination to reevaluate the Veteran's TBI symptoms, the date of TBI diagnosis was determined to be November 12, 2004.  

The undisputed evidence shows that the Veteran sustained a traumatic brain injury (TBI) on November 12, 2004.  While the July 2009 VA examiner did not diagnosis TBI, a later VA TBI examination report diagnosed TBI and opined that its onset was in November 2004;.  As the evidence is at least in equipoise regarding the date of diagnosis of TBI, the Board resolves reasonable doubt to find November 12, 2004 to be the date entitlement to compensation for TBI arose.  

The next question to resolve is the date a claim for service connection was received by VA.  The Veteran submitted an original claim for compensation for TBI on April 29, 2009 through a written letter submitted by the representative that was dated April 22, 2009.  The Board finds that the Veteran's claim for service connection for residuals of a TBI was received by VA on April 29, 2009.  Based on the above, the Board finds that the Veteran is entitled to an effective date of April 29, 2009 (the date the claim for service connection for a TBI was received by VA), but no earlier than April 29, 2009, for the grant of service connection for residuals of TBI.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Board further finds that the Veteran is not entitled to an effective date prior to April 29, 2009 for the award of service connection residuals of a TBI.  While entitlement to service connection for residuals of a TBI potentially arose as early as November 12, 2004, the earliest evidence of any kind of an intention of filing a claim for service connection for TBI is the April 29, 2009 written statement from the representative.  The Board finds that there was no correspondence received by VA prior to April 29, 2009 that can be construed as a claim for service connection for residuals of a TBI.  

While the Veteran has asserted he filed an original claim for benefits in October 2008, that was received by the RO on October 9, 2008, review of that application shows that the Veteran filed a claim for service connection for a right ankle injury, bilateral knee pain, residuals of hernia surgery, bilateral hearing loss, PTSD, and chronic low back pain.  Looking at the Veteran's description of claims, symptoms described, and information submitted at the time, the application is silent regarding TBI, any head injury, or any disorder that could reasonably or liberally be construed as a claim for service connection for TBI or residuals of TBI.  See 38 C.F.R. 
§§ 3.1(p), 3.155.

With regard to the Veteran's additional contention that the effective date should be November 2007, the date of the post-deployment health reassessment that notes possible symptoms and residuals of TBI, the post-deployment assessment was not received by VA until May 13, 2009, which was after the initial claim for compensation for TBI was received.  As the effective date for compensation is the later date of the date entitlement arose or the date a claim for compensation is received, the November 2007 post-deployment health assessment cannot establish an earlier effective date than the date it was received by the RO, which, in this case, was after the claim for service connection was filed in April 2009.  See 38 C.F.R. 
§ 3.400.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in June 2005, he did not file a claim for service connection for residuals of a TBI within one year of service separation, he first filed the claim for service connection for residuals of a TBI on April 29, 2009.  Based on these facts, the Board finds that an effective date of April 29, 2009 for the grant of service connection for residuals of a TBI is the correct effective date.  Under the facts of this case, VA law and regulations do not provide an effective date earlier than April 29, 2009 for service connection for TBI.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Earlier Effective Date for Service Connection for Tinnitus

The Veteran generally contends that he is entitled to an earlier effective date for the grant of service connection for tinnitus.  See February 2013 notice of disagreement; May 2014 statement from Veteran.  The Veteran contends that he is entitled to an effective date of April 29, 2009, when he filed a claim for tinnitus secondary to TBI, October 8, 2008, when he filed an initial claim for service connection for bilateral hearing loss, or November 2007, at the time of a post-deployment health reassessment when he was endorsed ringing of the ears.  Id.  

Regarding tinnitus, the Board finds that entitlement to service connection for tinnitus arose while the Veteran was on active duty.  During a June 2009 VA examination, the Veteran reported symptoms of tinnitus with the time of onset 

sometime during active service.  In a November 2007 post-deployment health reassessment, the Veteran reported symptoms of ringing of the ears.  A lay person is 
competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (observing that "ringing in the ears is capable of lay observation").  The undisputed evidence shows that tinnitus arose during the Veteran's active service.  

Turning to the date a claim for tinnitus was received, the Veteran submitted an original claim for compensation for tinnitus on April 29, 2009 through a written letter submitted by the representative that was dated April 22, 2009.  The Board finds that the Veteran's claim for service connection for tinnitus was received by VA on April 29, 2009.  Based on the above, the Board finds that the Veteran is entitled to an effective date of April 29, 2009 (the date the claim for service connection for tinnitus was received by VA) for the grant of service connection for tinnitus.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

The Board again finds that the Veteran is not entitled to an effective date prior to April 29, 2009 for the award of service connection tinnitus.  While entitlement to service connection for tinnitus arose in service, the earliest evidence of any kind of an intention of filing a claim for service connection for tinnitus is the April 29, 2009 written statement from the representative.  The Board finds that there was no correspondence received by VA prior to April 29, 2009 that can be construed as a claim for service connection for tinnitus.  


While the Veteran has asserted he filed an original claim for benefits in October 2008, received by the RO on October 9, 2008, again, that application shows that the Veteran filed a claim for service connection for a right ankle injury, bilateral knee pain, residuals of hernia surgery, bilateral hearing loss, PTSD, and chronic low back pain.  Looking at the Veteran's description of claims, symptoms described, and information submitted at the time, while the Veteran claims service connection for bilateral hearing loss, the application is silent regarding tinnitus or ringing of the ears or head, or any symptomatology that could reasonably be construed as a claim for tinnitus.  See 38 C.F.R. §§ 3.1(p), 3.155.  Furthermore, while the November 2008 VA examination found the Veteran has tinnitus, the statement from the VA examiner cannot be construed as a claim or as intent from the Veteran to file a claim for tinnitus.  Id.  

Further, as with the claim for the effective date for TBI, the Veteran contends that the effective date should be November 2007, the date of the post-deployment health reassessment that notes symptoms of ringing of the ears; however, the post-deployment assessment was not received by VA until May 13, 2009, which was after the initial claim for compensation for tinnitus was received.  As the effective date for compensation is the later date of the date entitlement arose or the date a claim for compensation is received, the November 2007 post-deployment health assessment cannot establish an earlier effective date than the date it was received by the RO, which, in this case, was after the claim for service connection was filed in April 2009.  See 38 C.F.R. § 3.400.  

As with the appeal of the effective date for service connection for TBI, the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence, both lay and medical, shows that the Veteran separated from active service in June 2005, he did not file a claim for service connection for tinnitus within one year of service separation, he first filed the claim for service connection for tinnitus on April 29, 2009, and, pursuant 

to this decision, an effective date of April 29, 2009 for the grant of service connection for residuals of a tinnitus is assigned.  As such, VA regulations do not provide an effective date earlier than April 29, 2009.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.


ORDER

An effective date of April 29, 2009, but no earlier, for an award of service connection for residuals of a TBI, is granted.

An effective date of April 29, 2009, but no earlier, for an award of service connection for tinnitus, is granted.  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


